DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 128- 146 are pending. 
Claims 1-127 are canceled by a preliminary amendment on 03/04/2021.
Claims 128-146 have been examined.
Claims 128- 146 are allowed.

Priority
Priority to CON 16/952211 filed on 11/19/2020, which claims priority to CON 16/245397 filed on 01/11/2019, which claims priority to CON PCT/US17/41947 filed on 07/13/2017, which claims priority to application 62/361746 filed on 07/13/2016 are acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings filed on 03/04/2021 are accepted. 





Reasons for Allowance

The following is an examiner’s statement of reasons for allowance (see also: prosecution history for application 16/245,397 now patent 10,874,767 and application 16/952,211 now patent 10,973,954): the prior art teach an injectable composition as instantly disclosed in the method and the prior art also teaches performing vitrectomy for treating retinal detachment or a macular hole. However, the prior art teaches the disclosed composition for injection as a drug carrier and never discloses the application for purposes of creating a tamponade. One of ordinary skill in the art would not necessarily administer the carrier composition to the vitreous cavity of the eye in such an amount that would be sufficient to provide support to the retinal tissue. There is not teaching or suggestion in the prior art to provide such an amount beyond what is sufficient to deliver a drug. Furthermore, the general teaching of Braithwaite et al., which does not mention the eye, does not provide sufficient guidance that application of such a composition would be safe for administration to the eye. Since, the eye is such a sensitive area of the anatomy, one would not be motivated to simply apply a composition that is generally taught to be used in administration to tissue, without some knowledge that the composition would be safe for use in the eye. For the foregoing reasons claims 128- 146 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALI SOROUSH/Primary Examiner, Art Unit 1617